Mr. Justice Wolf
delivered the opinion of the court.
The motion of dismissal in this case is based on the failure of the appellant to cause her notice of appeal to be directed in writing to the appellee and the secretary of the court. While in the per curiam case of Cruz v. Carballeira, No. 4908, it might possibly appear that we were dismissing for lack of such direction, yet the true reason of that decision is that a notice by mail is not a sufficient service either on the secretary or the appellee, except as specified in section 320 of the Code of Civil Procedure. We are of the opinion that a notice of appeal is sufficient without being specifically directed, if such notice is actually served on the secretary and on the attorney of the appellee, as happened in this case. A written notice might better be so directed, but that it was not imperative is clearly the decision in Roig Commercial Bank v. Succession of Lugo, 34 P.R.R. 148.
The motion to dismiss will be overruled.